       Case 2:19-cv-00242-RAH-SMD Document 88 Filed 06/08/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

CHARLES L. BURTON, JR.,

                             Plaintiff,                 Case No. 2:19-cv-242 (RAH) (SMD)

                        v.

JEFFERSON DUNN, Commissioner, Alabama                              CAPITAL CASE
Department of Corrections,

                             Defendant.


       JOINT MOTION FOR CONTINUANCE OF STATUS TELECONFERENCE

           COME NOW the parties in the above-entitled action, by and through undersigned

counsel, and respectfully request a continuance of the status teleconference currently scheduled

for June 10, 2021 at 9:00 am (CST). A number of counsel for the parties are unavailable to

attend the currently scheduled status teleconference and mutually request a continuance to either

June 29th, June 30th, or July 1st at 9:00 am (CST). This is the first such request made by the

parties.



Dated: June 8, 2021

Respectfully submitted,

/s/ Spencer J. Hahn                         /s/ Lauren A. Simpson
Spencer J. Hahn                             Lauren A. Simpson
Oregon Bar No. 043027                       Alabama Assistant Attorney General
                                            Office of the Attorney General
/s/ John Anthony Palombi                    501 Washington Ave.
John Anthony Palombi                        Montgomery, AL 36103
Kentucky Bar No. 86784                      (334) 353-1209
                                            Lauren.Simpson@AlabamaAG.gov
/s/ Matt D. Schulz
Matt D. Schulz                              Counsel for Defendant Jefferson Dunn
      Case 2:19-cv-00242-RAH-SMD Document 88 Filed 06/08/21 Page 2 of 3




Nebraska Bar No. 22968
Assistant Federal Defenders
FEDERAL DEFENDERS FOR THE
  MIDDLE DISTRICT OF ALABAMA
817 South Court Street
Montgomery, AL 36104
(334) 834-2099
Spencer_Hahn@fd.org
John_Palombi@fd.org
Matt_Schulz@fd.org

Anand Agneshwar (pro hac vice)
New York Bar No. 2591030
ARNOLD & PORTER
  KAYE SCHOLER LLP
250 West 55th Street
New York, NY 10019
212-836-8000
anand.agneshwar@arnoldporter.com

Paige Sharpe (pro hac vice)
District of Columbia Bar No. 982433
Anna Thompson (pro hac vice)
Virginia Bar No. 77392
ARNOLD & PORTER
  KAYE SCHOLER LLP
601 Massachusetts Ave, NW
Washington, DC 20001
202-942-5000
paige.sharpe@arnoldporter.com
anna.thompson@arnoldporter.com

James A. Sonne (pro hac vice)
California Bar No. 250759
Zeba A. Huq (pro hac vice)
California Bar No. 261440
STANFORD LAW SCHOOL
  RELIGIOUS LIBERTY CLINIC
559 Nathan Abbott Way
Stanford, CA 94305
650-723-1422
jsonne@law.stanford.edu
zebahuq@law.stanford.edu

Counsel for Plaintiff Charles L. Burton, Jr.




                                               2
      Case 2:19-cv-00242-RAH-SMD Document 88 Filed 06/08/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, Anand Agneshwar, do hereby certify that a true and correct copy of the foregoing has

been filed this 8th day of June 2021, via the Court’s CM/ECF system, which will provide service

to all counsel of record.



                                           /s/ Anand Agneshwar
                                           Anand Agneshwar

                                           Counsel for Charles L. Burton, Jr.




                                              3
